Filed 06/06/20                                     Case 19-27849                                   Doc 126



                                       UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF CALIFORNIA


            In re                                          )   Case No. 19-27849 - C - 7
            Cool Roofing Systems, Inc.,,                   )   Docket Control No. PP-1
            Debtor.                                        )   Document No. 111
                                                           )   Date: 05/27/2020
                                                           )   Time: 10:00 AM
                                                           )   Dept: C



                                                        Order
           Findings of fact and conclusions of law having been stated orally on
           the record and good cause appearing.

           IT IS ORDERED that the motion is granted. The automatic stay is
           vacated with respect to the property described in the motion, commonly
           known as: U.S. District Court Western District of Oklahoma case no.
           CIV-19-705-R, as to all parties in interest. Any party with standing
           may pursue its rights against the property pursuant to applicable non-
           bankruptcy law. Resolved without oral argument.

           All requests for attorney fees or other costs are denied with
           prejudice.

           No other relief is authorized.


                    June 06, 2020




           [111] - Motion for Relief from Automatic Stay [PP-1] Filed by Creditor Maguire-O'Hara
           Construction, Inc. (Fee Paid $0.00) (eFilingID: 6752281) (msts)
